DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This communication is on the merits in response to communications received on 12/16/20.  Claim(s) 1, 11, and 20 has/have been amended. Therefore, Claims 1-3, 5-13, and 15-20 is/are pending and have been addressed below.

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 12/16/20, with respect to rejections under 35 USC 103 for claim(s) 1-3, 5-13, and 15-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 11-13.
The Examiner respectfully disagrees because applicant argues Netzer does not teach items 1) - 4) however Netzer was previously cited for and is currently cited for items 1-3.
Applicant further argues Netzer doesn’t teach a tolerance/threshold (see the claim and instant specification [0052] ) by a) citing to [0077], b) however the previous office cited to [0085] which shows a threshold of 10% or 40% depending on the driver, and c) applicant has not addressed [0085] in the argument.
The final applicant argument is Netzer does not teach the amendment of individually pre-configured threshold.  As noted in the 112 a rejection below, there is no support for the entire limitation.  However, as noted by the instant specification [0052, 0059-0060, 0016] there is support for dynamic and static data is used to select (not automatically updated) vendors based on a pre-configured threshold.  Netzer also teaches [0009] the threshold to maximize driver profit is based on real time traffic feeds in a territory and the threshold can be updated or modified based on time of day, weather forecasts, road congestion, etc.
Thus, the argument(s) are unpersuasive.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 5-13, and 15-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1350, 94 USPQ2d at 1171; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed)”.  Additionally, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171.

Claim(s) 1-3, 5-13, and 15-20 is/are rejected.  Representative claim(s) 1, 11, and 20 recite(s) “wherein the individually pre-configured threshold is automatically updated by the one or more processors, based on obtaining the request, based on factors selected from the group consisting of: the service area of the particular vendor, distances between service calls assigned to the particular vendor on a day of the request, weather during a given period of time in the service area of the particular vendor, and traffic during a given period of time in the service area.”

Examiner notes the bolded portion of the representative claims above is new matter.  Initially, Examiner notes the bolded portion recites “wherein the individually pre-configured threshold is automatically updated” which does not appear to be supported by the originally filed disclosure.  Examiner notes the closest portions of the original disclosure include [0052, 0059-0060, 0016] which only states the tolerance is a threshold and the tolerance for each vendor is pre-configured by a vendor where the tolerance of a vendor based upon information, including … and [0049] the Dynamic Routing & Scheduling System 346 automatically assigns the requested maintenance and/or service to a specific vendor and/or service provider.  None of these portions however disclose the above bolded claim language and instead simply state dynamic and static data is used to select (not automatically updated) vendors based on a pre-configured threshold.  Appropriate correction/clarification is required.  Claim(s) 2-3, 5-10, 12-13, and 15-19 is/are rejected because they depend on claim(s) 1, 11, and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-3, 5-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (US 2008/0040281 A1) in view of Franco (US 2007/0282661 A1), Perrella et al. (US 2007/0055561 A1), Sweeney et al. (US 2015/0161554 A1), and Netzer (US 2016/0129787 A1).

Regarding claim 1, 11 and 20 (currently amended), Chakraborty teaches a method comprising:
obtaining, by a processor, data from at least two vendors, wherein the information comprises a service area for each vendor, availability information related to each vendor, and services provided by each vendor [see at least [0025-0029] for obtaining vendor data (current location determines service area) and client data; Fig. 5 and [0046] for a computer];
obtaining, by the processor, a request from a client for at least one service, wherein the request comprises a location for the at least one service [see at least [0025-0029] for obtaining vendor data (current location determines service area) and client data];
based on obtaining the request, determining, by the processor, whether the request specifies a particular vendor of the at least two vendors [see at least [0029-0033, 0037, 0039] for client data and vendor matching may yield only one acceptable vendor and thus assigning the vendor];
based on determining that the at least one request specifies the particular vendor, assigning, by the processor, the at least one service to the particular vendor, and wherein the particular vendor comprises an assigned vendor [see at least [0029-0033] for client data and vendor matching may yield only one acceptable vendor];
based on determining that the at least one request specifies a particular vendor, assigning, by the one or more processor, the at least one request to a vendor of the at least two vendors [see at least [0029-0033] for client data and vendor matching may yield only one acceptable vendor]:
obtaining, by the processor, dynamic data related to at least one of the location of the at least one service or a location of a vendor of the at least two vendors [see at least [0025-0029] for obtaining vendor data (current location determines service area) and client data where both vendor and client data includes location data thus vendor location and location of service]; and
based on the information from the at least two vendors and the dynamic data, assigning, by the one or more processor, the at least one service request to the vendor, wherein the vendor comprises the assigned vendor [see at least [0029-0033, 0037, 0039] for an action based on client and vendor data];
monitoring, by the processor, the dynamic data to identify a change in the dynamic data [see at least [0029-0033] for monitor location data for client and vendor [0001, 0004] for a live directory thus dynamic data including location of vendor and client];
the change in the dynamic data [see at least [0029-0033] for monitor location data for client and vendor [0001, 0004] for a live directory thus dynamic data including location of vendor and client].

Chakraborty doesn’t/don’t explicitly teach but Franco discloses wherein the assigning comprises scheduling the at least one meeting for a particular user at a time when a tolerance of the particular user is not exceeded [see at least [0092-0094, 0097-0101, 0072, 0119] for a meeting (service) recommended/scheduled to participant(s) (vendors and clients) based on constraint of time, location, and/or number of attendees; where schedule participants are assigned; where tolerance is reservation (user preferences) such as a time frame for a meeting time [0072, 0119] ], wherein the tolerance for the particular user is determined based on a service area of the particular user on prior meetings that the particular user is scheduled to perform on a given day comprising the time and a geographical proximity of the scheduled prior meetings to the at least one meeting, wherein the tolerance is individual to the user, and wherein the tolerance comprises an individually configured threshold that when met, represents a point where the particular user is unable to complete the at least one meeting at the time [see at least [0092-0094, 0097-0101, 0072, 0119] for a meeting (service) recommended/scheduled to participant(s) (vendors and clients) based on a participant’s (vendors and clients thus individually) constraint of time and location ( [0139] an evening time [0139] where the starting location is an office or work thus time and location yield a prior meeting), travel distance (service area - minimize travel distance for at least one of the participants), and/or number of attendees (the vendor must be able to meet clients requested time thus two attendees); where schedule participants are assigned; where tolerance is reservation (user preferences) such as a time frame for a meeting time [0072, 0119] ];
based on determining that the at least one request does not specify a particular user, assigning, by the one or more processor, the at least one request to a user of the at least two users [see at least [0092-0094, 0097-0101, 0072, 0119] for a meeting , the assigning comprising:
assigning, by the processor, the at least one meeting to the user at a time when a tolerance of the user is not exceeded, wherein the user comprises the assigned user [see at least [0092-0094, 0097-0101, 0072, 0119] for a meeting (service) recommended/scheduled to participant(s) (vendors and clients) based on a constraint of time, location, and/or number of attendees; where schedule participants are assigned; where tolerance is reservation (user preferences) such as a time frame for a meeting time [0072, 0119] ], wherein the tolerance for the user is determined based on prior meetings that the user is scheduled to perform on a given day comprising the time and a geographical proximity of the scheduled prior meetings of the user to the at least one meeting, wherein the tolerance is individual to the user, and wherein the tolerance comprises a threshold that when met, represents a point where the user is unable to complete the at least one meeting at the time [see at least [0092-0094, 0097-0101, 0072, 0119] for a meeting (service) recommended/scheduled to participant(s) (vendors and clients) based on a constraint of time (such as scheduled meetings for the day – prior services), location (minimize travel distance for at least one of the participants), and/or number of attendees (the vendor must be able to meet clients requested time thus two attendees); where schedule participants are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chakraborty with Franco to include the limitation(s) above as disclosed by Franco.  Doing so would help allow scheduling meetings without extensive user time and effort [see at least Franco [0002-0009] ].

Chakraborty in view of Franco doesn’t/don’t explicitly teach but Perrella discloses wherein the tolerance for the particular vendor is determined based on subsequent services that the particular vendor is scheduled to perform on a given day comprising the time and a geographical proximity of the scheduled subsequent services to the at least one service [see at least Fig. 2, claims 12-14, abstract, and [0006, 0018, 0029-0040] for determine a) locations of mobile device and meeting (subsequent service) and b) proximity of those locations, where mobile device location is the at least one service (“closest appointment may be particularly important for service calls”) and the service representative is the vendor; to determine if recipient will be late and to send a notification in response to determination of being late; [0006] a pre-configured threshold of “the present time reading is within a predetermined minimum of a meeting start time of an appointment of a calendar of a user”];
wherein the tolerance for the particular vendor is determined based on subsequent services that the particular vendor is scheduled to perform on a given day comprising the time and a geographical proximity of the scheduled subsequent services to the at least one service [see at least Fig. 2, claims 12-14, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chakraborty in view of Franco with Perrella to include the limitation(s) above as disclosed by Perrella.  Doing so would help provide location and time-sensitive wireless calendaring information to users [see at least Perrella [0005] ].

Chakraborty in view of Franco and Perrella doesn’t/don’t explicitly teach but Sweeney discloses based on the determining, automatically assigning, by the processor, the at least one service to a second vendor [see at least [0024-0025, 0117, 0122-0123, 0127] for reassigning driver (vendor) based on optimization factors including traffic ( [0127] for traffic) where the reassigning includes notifying users (drivers and passengers) affected; [0048, 0074, 0076, 0081, 0092, 0097, 0102, 0127] for traffic conditions and other factors that affect traffic conditions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chakraborty in view of Franco and Perrella the limitation(s) above as disclosed by Sweeney.  Doing so would help allow scheduling services without extensive user time and effort.

Chakraborty in view of Franco, Perrella, and Sweeney doesn’t/don’t explicitly teach but Netzer discloses an individually pre-configured threshold that when met, represents a point where the particular vendor is unable to complete the at least one service at the time and costs to provide the at least one service services at the time would exceed the expected profits to the particular vendor for providing the at least one service, and wherein the individually pre-configured threshold is automatically updated by the one or more processors, based on obtaining the request, based on factors selected from the group consisting of: the service area of the particular vendor, distances between service calls assigned to the particular vendor on a day of the request, weather during a given period of time in the service area of the particular vendor, and traffic during a given period of time in the service area [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0052, 0059-0060, 0016, 0049] as dynamic data is used to select (not automatically updated) vendors based on a pre-configured threshold including at least one of the service area of the particular vendor … and traffic during a given period of time in the service area,
then see at least [0024] for user (vendor) inputs desired recommendation criteria/preferences/priorities (individually configured threshold) [0009] the criteria/preferences/priorities a) include maximize Cdriver personal profit and b) can be pre-programmed or defined [0038] the results of the input are the user’s (vendor’s) profit and costs [0085] the results defined by the user can additionally adjust the 
[0009] the threshold to maximize driver profit is based on real time traffic feeds in a territory and the threshold can be updated or modified based on time of day, weather forecasts, road congestion, etc];
wherein the tolerance is individual to the vendor, and wherein the tolerance comprises a pre-configured threshold that when met, represents a point where the particular vendor is unable to complete the at least one service at the time [see at least [0024] for user (vendor) inputs desired recommendation criteria/preferences/priorities (individually configured threshold) [0009] the criteria/preferences/priorities a) include maximize Cdriver personal profit and b) can be pre-programmed or defined [0038] the results of the input are the user’s (vendor’s) profit and costs [0085] the results defined by the user can additionally adjust the criteria/preferences/priorities to reduce likelihood of profitability by a percentage such that there is no profit (max percentage to reduce probability) ];
determining, by the processor, based on data, that the assigning the at least one service to the assigned vendor exceeds the tolerance of the assigned vendor [see at least [0024] for user (vendor) inputs desired recommendation criteria/preferences/priorities (individually configured threshold) [0009] the criteria/preferences/priorities a) include maximize Cdriver personal profit and b) can be pre-programmed or defined [0038] the results of the input are the user’s (vendor’s) profit and costs [0085] the results (paths to return requested outcomes [0033] reviewed by the processor) defined by the user can additionally adjust the criteria/preferences/priorities 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chakraborty in view of Franco, Perrella, and Sweeney with Netzer to include the limitation(s) above as disclosed by Netzer.  Doing so would help allow scheduling services based on data instead of instinct to yield specific user needs such as profitability [see at least Netzer [0003-0004] ].

Regarding claim 2 and 12, modified Chakraborty teaches the method of claim 1, wherein the determining that the request specifies a particular vendor of the at least two vendors comprises at least one of:
determining, by the processor, that the request comprises data specifying the particular vendor [see at least Chakraborty [0029-0033, 0037, 0039] for client data and vendor matching may yield only one acceptable vendor]; or
determining, by the processor, that the request comprises a request for a recurring service, wherein the recurring service is a series of services and a completed service in the series was assigned to the particular vendor.

Regarding claim 3 and 13, modified Chakraborty teaches the method of claim 1.
Modified Chakraborty doesn’t/don’t explicitly teach but Franco discloses further comprising: based on the assigning of the at least one meeting to the assigned user, notifying, by the processor, the assigned user of the assigning [see at least [0092] for confirmation notification].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chakraborty with Franco to include the limitation(s) above as disclosed by Franco.  Doing so would help allow scheduling meetings without extensive user time and effort [see at least Franco [0002-0009] ].

Regarding claim 5 and 15, modified Chakraborty teaches the method of claim 1.
Modified Chakraborty doesn’t/don’t explicitly teach but Sweeney discloses further comprising:
notifying, by the processor, the second vendor and the assigned vendor of the assigning the at least one service to the second vendor [see at least [0024-0025, 0117, 0122-0123, 0127] for reassigning driver (vendor) based on optimization factors including traffic ( [0127] for traffic) where the reassigning includes notifying users (drivers and passengers) affected].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chakraborty with Sweeney to include the limitation(s) above as disclosed by Sweeney.  Doing so would help allow scheduling services without extensive user time and effort.

Regarding claim 6 and 16, modified Chakraborty teaches the method of claim 1.
Modified Chakraborty doesn’t/don’t explicitly teach but Sweeney discloses further comprising:
obtaining, by the processor, an indication that the second vendor has completed the at least one service [as suggested by the instant specification [0054] for what a billing system is, see at least [0037] for determine if job completed by currently assigned (second) driver (vendor) and obtain billing data based on job completion data]; and
based on the obtaining, requesting, by the processor, billing information related to the at least one service from a billing system [as suggested by the instant specification [0054] for what a billing system is, see at least [0037] for determine if job completed by currently assigned (second) driver (vendor) and obtain billing data based on job completion data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chakraborty with Sweeney to include the limitation(s) above as disclosed by Sweeney.  Doing so would help allow scheduling services without extensive user time and effort.

Regarding claim 7 and 17, modified Chakraborty teaches the method of claim 1, wherein the at least one service comprises more than one service and the vendor of the at least two vendors comprises more than one vendor [see at least Chakraborty [0025-0029] for vendor data including location (current location determines service area) and services provided].

Regarding claim 8 and 18, modified Chakraborty teaches 8 the method of claim 1, wherein the dynamic data comprises at least one of location data, weather data, or traffic data [see at least Chakraborty [0025-0029] for obtaining vendor data (current location determines service area) and client data].

Regarding claim 9 and 19, modified Chakraborty teaches the method of claim 8, wherein the dynamic data comprises location data and the location data comprises global positioning data from a mobile device at a location of the assigned vendor [see at least Chakraborty [0025-0029] for obtaining vendor data (current location determines service area) and client data].

Regarding claim 10, modified Chakraborty teaches the method of claim 8.
Modified Chakraborty doesn’t/don’t explicitly teach but Sweeney discloses wherein the dynamic data comprises traffic data and the traffic data comprises data related to traffic at a location of the assigned vendor [see at least [0024-0025, 0117, 0122-0123, 0127] for reassigning driver (vendor) based on optimization factors including traffic ( [0127] for traffic) where the reassigning includes notifying users (drivers and passengers) affected; [0048, 0074, 0076, 0081, 0092, 0097, 0102, 0127] for traffic conditions and other factors that affect traffic conditions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chakraborty with Sweeney to the limitation(s) above as disclosed by Sweeney.  Doing so would help allow scheduling services without extensive user time and effort.

Conclusion
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624